Title: From George Washington to Owen Biddle, 26 April 1777
From: Washington, George
To: Biddle, Owen



Sir
H⟨e⟩ad Quarters Morris Town 2⟨6⟩ Apr⟨il⟩ 1777

I have your favor of the 19th and congratulate you upon the late discoveries you have made of some of the plans of our internal Enemies, and I hope the Clue you have got, will lead to something more important.

I never before heard of Mr Hughes, but upon enquiry, I am informed that he has ever been closely connected with Galloway, that alone is enough to excite suspicion at this time. I shall enquire further into his political Conduct for some time past, and if I find the least Grounds for a beleif that Fox’s testimony is true⟨,⟩ I shall have him apprehended.
I place no great dependance upon any thing that Shepherd has wrote to Fox, because it cannot be supposed that a Man, in his station, could possibly know any thing of the true intentions or Motions of the Enemy.
As I have no proof of Hartshorne and Bowne’s ever having been concerned in the practices I mentioned in my last, I cannot apprehend them. I gave you the hint, that if the thing should have been so, and they should return to Philada again upon the same errand, you might keep a watchful Eye upon them.
I have given orders to all the Officers at the out posts to suffer no more Women to pass in or out upon any pretence whatever.
I shall be obliged to you for communicating any material Intelligence that may come to your Knowledge, and you may be assured, that whenever I make discoveries of any suspicious persons harbouring in or about your City, you shall have the earliest Information. I am Sir with great Respect Your most obt Servt

Go: Washington


P.S. I have dispatched an Officer this Morning to apprehend Hughes, and to carry him down to you. If Matters should not be fully proved agt him, I think it would be still proper to lay him under injunctions not to return home just at this time, for he is certainly a dangerous person and actively mischeivous just now.


Go: W——n
